Citation Nr: 0333401	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected pes planus. 
 
2.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected pes 
planus.

3.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected pes 
planus. 

4.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.



REMAND

Notwithstanding the efforts undertaken to prepare the issues 
on appeal, the Board finds that a remand is in order.  Review 
of the claims file reflects that the veteran has not been 
provided the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance as the VA has not notified the 
veteran of what information and evidence is needed to 
substantiate these claims, what his responsibilities are with 
respect to the claims, and what assistance VA would provide 
in obtaining such information and evidence.  

Pending notice of disagreement

In the July 2001 rating decision, the RO also denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran was informed of the RO's decision that same 
month.  In a statement to the RO, dated in August 2001, the 
veteran reported that he was appealing the RO's July 2001 
decision.  In response, in an August 2001 letter to the 
veteran, the RO requested that the veteran clarify exactly 
which issues he was in disagreement with in a Notice of 
Disagreement.  Subsequently, in his Notice of Disagreement, 
received by the RO in September 2001, the veteran maintained 
that he was appealing "all the medical issues."  

An issue is placed in appellate status by the filing of a 
Notice of Disagreement (NOD.)  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].  A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result.  The NOD must be in terms which can be reasonable 
construed as disagreement with that determination and a 
desire for appellate review. 
38 C.F.R. § 20.201 (2003).  The NOD must be filed within one 
year from the date that the RO mails notice of the 
determination.  See 38 C.F.R. § 20.302(a) (2003).  The Board 
finds that the statement from the veteran, dated in September 
2001, is a timely Notice of Disagreement as to the RO's July 
2001 denial of entitlement to TDIU. 

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a Statement 
of the Case has not been issued, the Board must remand the 
claim to the RO to direct that a Statement of the Case be 
issued. Accordingly, in the circumstances presented in this 
case, the RO must issue a Statement of the Case.  Under the 
Court's jurisprudence, the Board is obligated to remand this 
issue so that such may be accomplished.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Evidentiary development

First, potentially relevant medical records have not been 
obtained.  A review of outpatient reports from the VA Medical 
Center (VAMC) in Cincinnati, Ohio, dating from February 1996 
to October 2002, reflect that X-ray examinations of the 
veteran's knees and hips were performed at that facility on 
March 23, 2001.  However, reports of a VA radiologist's 
interpretation of such X-ray films are not contained in the 
claims file.  Such VA treatment records may be relevant to 
the instant claim as they might contain clinical evidence 
that the veteran currently has bilateral knee and hip 
disabilities.

In addition, in a statement to the RO, dated in December 
2002, the veteran reported that he had had continued to seek 
treatment by a podiatrist every three months at the VA 
Medical Center (VAMC) in Cincinnati, Ohio.  As noted 
previously, while treatment records, dating from February 
1996 to October 2002, from the VAMC in Cincinnati, Ohio are 
contained in the claims file, more recent reports are absent.  
Accordingly, a remand is required in order to obtain all of 
the appellant's treatment records, dating from October 2002 
to the present, from the VAMC in Cincinnati, Ohio.  In this 
regard, it is noted that VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and must be considered when deciding a claim for 
benefits.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to the veteran's pes planus, despite requests by 
both the veteran and his representative to have the veteran's 
feet examined by VA, the appellant has not been afforded a VA 
podiatry examination.  Thus, in order to ensure that the duty 
to assist him has been fulfilled, he should be afforded an 
additional VA podiatry examination, as described below, after 
all his treatment records have been obtained, and the 
examiner has been provided access to the claims file.  

With respect to the veteran's claim for service connection 
for a back disability, to include as secondary to the 
service-connected pes planus, the veteran testified during a 
hearing at the RO in April 2002, that he had received 
treatment for his back from a chiropractor.  It does not 
appear that the RO has attempted to secure these reports.  
These reports might be relevant to the veteran's claim for 
service connection for a back disability, as secondary to 
service connected pes planus, because they might contain 
clinical evidence of an etiology of the aforementioned 
disabilities. 

Finally, the veteran maintains that he currently has a back 
disability and bilateral hip and knee disabilities as 
secondary to the service connected pes planus.  Despite 
requests to be examined by VA with respect to the 
aforementioned disabilities, the veteran has not been 
afforded a VA examination as to the etiology of any currently 
present back disability and bilateral hip and knee 
disabilities, to include whether or not they are secondary 
to, or aggravated by, the service-connected pes planus.  See 
38 C.F.R. § 3.310 (2003); Allen v. Brown, Vet. App. 439, 448 
(1995).  The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

In light of the above, this case is REMANDED for the 
following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the issues on appeal.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any other controlling 
legal guidance provided after the date of 
this Board decision.  

2.  Issue a Statement of the Case to the 
veteran and his representative pertaining 
to the claim of entitlement to a TDIU.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2003).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the issue should be 
returned to the Board for further 
appellate consideration, if appropriate.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of all physicians, 
hospitals or treatment centers (private 
or VA) who provided him with relevant 
evaluation or treatment for the 
disabilities on appeal.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above-mentioned 
claims, including, but not limited to, 
the chiropractor referred to by the 
veteran during the April 2002 hearing at 
the RO in Cleveland, Ohio.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  If these records are 
not available, documentation as to this 
must be contained in the claims file.  

4.  Request all treatment reports 
pertaining to the veteran dating from 
October 2002 from the Cincinnati, Ohio 
VAMC, to specifically include radiograph 
report(s) of the veteran's knees and hips 
performed on March 23, 2001.  If no such 
reports are available, a statement in 
this regard should be obtained from the 
Cincinnati, Ohio VAMC and associated with 
the claims file.

5.  Then, the RO should schedule the 
veteran for a VA examination by an 
orthopedist to determine the current 
severity of the service-connected 
bilateral pes planus and the nature and 
extent of any currently present back 
disability and bilateral hip and knee 
disabilities.  In addition to X-rays, any 
other testing deemed necessary should be 
performed.  The claims file and a copy of 
this Remand must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should be 
requested to determine whether the pes 
planus results in pain, weakened 
movement, excess fatigability, or 
incoordination of the feet attributable 
to the service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the feet 
are used repeatedly over a period of 
time.

The examiner is specifically requested to 
note whether there is (a) objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and characteristic 
callosities; or (b) marked pronation; 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, and which is not improved 
by orthopedic shoes or appliances.

With respect to any currently present 
back disability and bilateral knee and 
hip disabilities, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present back disability, and bilateral 
hip and knee disabilities are 
etiologically related to the veteran's 
military service, were manifested within 
a year of service discharge, or were 
caused or chronically worsened by the 
service-connected pes planus.  

If the cause of the veteran's back 
disability and bilateral hip and knee 
disabilities are not the service-
connected pes planus, the examiner is 
still requested to proffer an opinion, to 
the extent feasible, as to what 
additional severity, if any, of the 
current back disability and bilateral hip 
and knee disabilities, exists solely due 
to aggravation by the service-connected 
pes planus.  The rationale for all 
opinions expressed should be provided in 
a typewritten report.  The examination 
report must be typed.  

6.  The RO should then review the record 
and ensure hat the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  In 
readjudicating the issues of entitlement 
to service connection for a back 
disability and bilateral knee and hip 
disabilities to include as secondary to 
service connected pes planus, the RO 
should specifically discuss Allen v. 
Brown, Vet. App. 439, 448 (1995).  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims file is returned to the Board 
for further review.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



